Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 09/24/2021.

The application has been amended as follows: 
In The Claims:

Claim 1. (Currently Amended) A method for increasing the sensitivity of a plant to a gibberellin inhibitor, the method comprising: [a [encoding a height-related protein (HRP) from Gossypium arboreum [a [; wherein the plant is a dicotyledon or a monocotyledon; and [(HRP) is: 
a) a protein having the [whose] amino acid sequence of [
 b) a protein having the [of [
c) a fusion protein obtained by attaching tag(s) to the N-terminus or/and C- terminus of the protein of a) or b).

	Claim 2. (Currently amended) The method of claim 1, further comprising knocking out the CPS (ent-copalyl diphosphate synthase) gene in the recipient plant when the recipient plant is a monocotyledon.

Claim 3. (Currently amended) The method of claim 1, wherein the gene encoding [HRP protein is [
i) a cDNA molecule or DNA molecule having [
ii) a cDNA molecule or DNA molecule having the nucleotide sequence of SEQ ID NO: 2.

At claim 11, “claim 12” is replaced with ---claim 3---.

the method comprising: [a [encoding a height-related protein (HRP) from Gossypium arboreum [a [the] recipient plant to obtain a transgenic plant; wherein the transgenic plant has increased plant height compared to the recipient plant ; wherein the transgenic plant is a dicotyledon or a monocotyledon; and [(HRP) is: 
a) a protein having the [whose] amino acid sequence of [
 b) a protein having the [of [
c) a fusion protein obtained by attaching tag(s) to the N-terminus or/and C- terminus of the protein of a) or b).

Claim 14 (Currently amended) The method of claim 2, wherein the CPS gene comprises [

Claim 16. (Currently Amended) A transgenic plant or part thereof with increased sensitivity to a gibberellin inhibitor, wherein the transgenic plant is obtained by a method comprising: [a gene encoding a height-related protein (HRP) from Gossypium arboreum [and [(ent-copalyl diphosphate synthase) gene in the recipient plant [[HRP] is: 
a) a protein having the [whose] amino acid sequence of [
 b) a protein having the [of [
c) a fusion protein obtained by attaching tag(s) to the N-terminus or/and C- terminus of the protein of a) or b).

At claims 17-20, --thereof—is inserted after “part” in line 1.

Claim 21. (Currently amended) The plant or plant part thereof according to claim 16, wherein the plant is selected from the group consisting of [Arabidopsis thaliana and [

Claims 1-5, 11-12, 14, and 16-21, pending in this application, are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662